                            UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


United States of America,
                                                    JUDGMENT
                        Plaintiff,
       v.                                           Case Number: 2:09-cr-00057-JAD-GWF
Willie Allen Dillard,                                                 2:19-cv-00455-JAD
                                                       5HODWHGFDVH


                        Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
       Petitioner's amended motion to vacate under 28 U.S.C. § 2255 is granted in part and denied in part: it
       is denied as to the Rehaif claims but granted as to the Johnson claim.




       7/8/2021
       ____________________                                   DEBRA K. KEMPI
       Date                                                  Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
